Case 2:20-cv-18218-SRC-CLW Document 4 Filed 12/14/20 Page 1 of 4 PageID: 11



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
---------------------------------------------------------------X
RODGER LECK,                                                       Civil Action No.: 20-cv-18218-SRC-CLW

                                    Plaintiff,
vs.
PETER KIBUNJA, MSAFIRI ENTERPRISES INC.,                              ANSWER with JURY DEMAND
JOHN and JANE DOES 1-10 (fictitious unidentified
individuals) AND ABC CORPORATIONS 1-10,
(fictitious individuals, corporations or other business
entities presently unidentifiable),
                                     Defendants.
---------------------------------------------------------------X
TO:      Matthew V. Villani, Esq.
         Gelman, Gelman, Wiskow & McCarthy, LLC
         150 Morristown Road, Suite 103
         Bernardsville, NJ 07924
         The defendants PETER KIBUNJA and MSAFIRI ENTERPRISES INC. by their attorneys,
LAW OFFICES OF LORNE M. REITER, LLC, as and for their Answer with Jury Demand to the
plaintiff’s Complaint, allege upon information and belief as follows:
                                   AS AND FOR THE FIRST COUNT
         1.       The answering defendants deny knowledge or information sufficient to form a belief
as to the truth of the allegations contained in paragraph “1" of the First Count of the Complaint.
         2.       The answering defendants admit the allegations contained in paragraph “2" of the
First Count of the Complaint.
         3.       The answering defendants deny the allegations contained in paragraphs “3", “4" and
“5" of the First Count of the Complaint.
                                  AS AND FOR THE SECOND COUNT
         1.       The answering defendants repeat, reiterate and re-allege their answers to each and
every allegation as contained in the First Count of the Complaint.
         2.       The answering defendants deny knowledge or information sufficient to form a belief
as to the truth of the allegations contained in paragraph “2" of the Second Count of the Complaint.
         3.       The answering defendants deny the allegations contained in paragraphs “3", “4" and
“5" of the Second Count of the Complaint.
Case 2:20-cv-18218-SRC-CLW Document 4 Filed 12/14/20 Page 2 of 4 PageID: 12



             AS AND FOR THE DEFENDANTS’ AFFIRMATIVE DEFENSES
                                FIRST SEPARATE DEFENSE
       Negligence, if any, on the part of the answering defendants was not the proximate cause of
any injuries which may have been sustained by the plaintiff.
                               SECOND SEPARATE DEFENSE
       Damages or injuries, if any, sustained by the plaintiff were the result of actions of third
parties, agencies or instrumentalities over whom the defendants exercised no control.
                                THIRD SEPARATE DEFENSE
       Damages, if any, were the result of the sole negligence of the plaintiff RODGER LECK.
                               FOURTH SEPARATE DEFENSE
       Plaintiff’s claims are barred or, at the very least, the damages to which they are entitled are
reduced by virtue of the doctrine of comparative negligence and the New Jersey Comparative
Negligence Act, N.J.S.A. 2A:15-5.1 et seq.
                                FIFTH SEPARATE DEFENSE
       Plaintiff’s claims are barred or at the very least, plaintiff’s damages must be reduced, by
virtue of the Doctrine of Avoidable Consequences.
                                SIXTH SEPARATE DEFENSE
       Plaintiff’s claims are barred by the Doctrine of Assumption of the Risk.
                              SEVENTH SEPARATE DEFENSE
       The answering defendants were not negligent.
                               EIGHTH SEPARATE DEFENSE
       The Complaint fails to state a cause of action for which relief may be granted.
                                NINTH SEPARATE DEFENSE
       Plaintiff failed to mitigate his damages.
                                TENTH SEPARATE DEFENSE
       Plaintiff’s causes of action are barred by the equitable doctrines of laches and estoppel.
                             ELEVENTH SEPARATE DEFENSE
       Damages, if any, sustained by the plaintiff were not the foreseeable result of any actions
and/or inactions of the answering defendants.
Case 2:20-cv-18218-SRC-CLW Document 4 Filed 12/14/20 Page 3 of 4 PageID: 13



                              TWELFTH SEPARATE DEFENSE
       The Court herein lacks personal jurisdiction over the answering defendants as they were not
properly served with the Complaint herein.
                            THIRTEENTH SEPARATE DEFENSE
       The negligence and/or contributory negligence of the plaintiff RODGER LECK was the sole
and/or proximate cause of the alleged accident.
                            FOURTEENTH SEPARATE DEFENSE
       Damages sustained by the plaintiff, if any, were the result of an unavoidable accident over
which the answering defendants had no control.
                             FIFTEENTH SEPARATE DEFENSE
       The damages sustained by the plaintiff, if any, were due to an act of God.
                             SIXTEENTH SEPARATE DEFENSE
       The negligence and/or contributory negligence of the plaintiff RODGER LECK was greater
than the negligence of the answering defendants, although the defendants deny negligence.
                           SEVENTEENTH SEPARATE DEFENSE
       The answering defendants breached no duty owed to the plaintiff.
                            EIGHTEENTH SEPARATE DEFENSE
       Plaintiff’s Complaint is barred in whole or in part by the provisions of the New Jersey
Automobile Reparations Act, N.J.S.A. 39:6A-1, et seq.
                            NINETEENTH SEPARATE DEFENSE
       If the answering defendants are found to be negligent, which negligence is denied, plaintiff
RODGER LECK’s negligence was greater than the negligence of the answering defendants and the
plaintiff is therefore barred from recovery.
                             TWENTIETH SEPARATE DEFENSE
       Plaintiff RODGER LECK’s failure to employ available seatbelts either caused or enhanced
his damages, and his recovery, if any, should be barred by his failure to wear a seatbelt in violation
of N.J.S.A. 39:3-76.2f.
       WHEREFORE, the answering defendants PETER KIBUNJA and MSAFIRI
ENTERPRISES INC. demand judgment dismissing the plaintiff’s Complaint; together with the
Case 2:20-cv-18218-SRC-CLW Document 4 Filed 12/14/20 Page 4 of 4 PageID: 14



costs, attorneys’ fees and disbursements incurred herein.
                                        JURY DEMAND
       Defendants hereby demands a Trial by Jury of all justiciable issues herein.
                  RESERVATION OF RIGHTS - FRIVOLOUS ACTION
       The answering defendants hereby reserve the right to file an action based upon the provisions
of N.J.S.A. 2A:15-59.1.
Dated: Atlantic Highlands, New Jersey
       December 14, 2020

                                      LAW OFFICES OF LORNE M. REITER, LLC
                                      Attorneys for defendants
                                      PETER KIBUNJA and MSAFIRI ENTERPRISES INC.
                                      124 First Avenue
                                      Atlantic Highlands, New Jersey 07716
                                      732-747-9555
                                      Lorne M. Reiter
                              BY:     __________________________________________
                                      LORNE M. REITER
